       Case 2:20-cv-00903-RB-CG Document 38 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NORMA RENTERIA,

              Plaintiff,
v.                                                             CV No. 20-903 RB/CG

C.R. BARD, INC., et al.,

              Defendants.


     ORDER VACATING TELEPHONIC RULE 16 SCHEDULING CONFERENCE

       THIS MATTER is before the Court upon review of the record. Upon receipt of the

parties’ Joint Motion to Stay, (the “Motion”), (Doc. 36), filed October 2, 2020, the Court

shall vacate the Telephonic Rule 16 Scheduling Conference scheduled for Tuesday,

October 13, 2020.

       IT IS THEREFORE ORDERED that the Telephonic Rule 16 Scheduling

Conference scheduled for Tuesday, October 13, 2020, at 1:30 p.m. is hereby

VACATED.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
